CERTIFICATION OF CEO AND CFO PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO § -OXLEY ACT OF 2002 In connection with the Form 10-Q of McIntosh Bancshares, Inc. (the “Company”) for the quarter endingJune 30, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), William K. Malone, Chief Executive Officer of the Company, and Darren Cantlay, Chief Financial and Accounting Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of his/her knowledge that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. /s/ William K. Malone WILLIAM K. MALONE Chief Executive Officer August25, 2010 /s/ Darren Cantlay DARREN CANTLAY Chief Financial Officer and Accounting Officer August25, 2010 This certification accompanies this Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of § 18 of the Securities Exchange Act of 1934, as amended.
